     i+                 #                                          t
                                                                                      #s
                                       tThe Xqfltttrrs tr€ilttpihr*H e.t tfi'{'t$
          t

l!




                        13.   ilI. I
;

                                       THE f,Ot'lBT I     Are ysu reodY   tu   $rPcas&i
 t
l
I
                        trln.     Condga       ?


                                       TE.    CBIIDOil;    Yaa, Yeur Hortof'

                                       THE CQURT:         Ara you reudY   to   Pracrsedt
              t
                        llr' ihern?
              8
                                       IlB.   rtSSRlIt    Yegr Your Hanotr'
              I
                                       TltE   CBTIET r    As I indlceted t'o Yau last'
          r0                                                   on t'*re
                         ueelt, I 8G nou tq ptaee ry deeis''on
          I'l
                                                                 tht'e'
                         rscord efter tha hEarLng' Of couraer
              t?
                                                              hserlag rmd s
                         f,ourt cErrdustad both a Duts*sy
              r3
                                                                  of, th€
                         *Iunttrey heoring cn thc s'p9.Il'elt-Lon
              I4
                                                          of, the
                          defeadant and ut'th the coneant
              Is
                            Peogle.
                  16
                                                                       decis&sn e$
                                         The follori'Rg senatitules s
                  17
                                                                      hended E
                              the       Court,r Thls Court hns been
                  r8
                                                              gcstr'Erl'o'                 *rt:
                              $ery troublee€Et snd dl*turLlng
                  rg
                              dasidlngrhatherthgrerggguffteisr*ttrroH-.,..
                  20
                                                              on Ssee*'bsrF
                              ble ts crrest tht'6 de{eader'rt                                     ;
                  2r
                              l0thr l'9g{} far the fojlloriag
                                                               reDBDrEr:
                   22
                                                                         sf
                                    t ! The defendentr lf, sorru*'g8ed
                                                         alt tlhs'lt'Itmd be *
                   ?3

                               theoe Etriaes' ueuld in
                                                  of{ender fec}nqfrlfa la
                   2r
                               PersLgtarrt felony
                   ?s
          *                                     t                           ,ffi
i
              frLg,Elfi*
I                                                        edffiteffin{f+
                      2}   T.ha d,*f,rrndpst. prEbgbgy
3
                                                       '*}"s.:'o#
              lssat r}ne sf *hee burgl$rleF.r" {.s nnc
4
              the*.
5
                      SlThere€reEa'aytnEonstg*'erret'***
6
              the def,endentre ntory'        *nd tha f,ourt dqgg
7

              not f,utly credit hia testiuonY'
I
                      Butr4!nr*orBtroublt'nganddtestre&t'*'ve
o

              o{ the j.seu*g Ln thla G8s8r the arreatt#g'
IO

              offlssrsr Htckey and Crorlayr ErB s$en trcg"e
It
              credible then tlre defend*nt, arrd th*y cll*:'
t?
              gagediaeFgtternofconductrh't"q,horff.gfi*is
13

              the sanelblltty of thte caurt,             and' xal|' rr*;Gr'
1l
               lative ol hie cs*stl'tutl'onal rl'ghts'
ri
                     ?he follorlrng eons'titutrra tlre CassqB
t6

               f tndl.ng of fcct;
r7

                      on Deeenber toth' 19tso, qo,nert&ffi. ffi.tiHs
18

               rsrnaag sf shnL dalr Pnntltse &f6Seerru* ffiffiffi
                                                           ...'

    e8
                end Grsrley terc <lrl routlne $af:re"f **'t.#F'F
                                                            ",.',:'               '


     ?r
                Iysndench Brsa ln steter tr*r 3S8'                ..-i$g--"tf*utc
                                                                  ,"      .t: '


                trs+ellng     l{cetb{ru.n-d on LoaS Ige}G{Idt *fiF$ftH"*n
     22                                                                j,.: .,:

     xq
                the *l6rtrrtty ef 6rmd BauleuxDl"d, SIr lxmt**Upt
                pathr nol fan frar tro ht}userr nhilolr eqr
     2{

                al}egear"g}tnoynforl.Itegrtraotit**&rur+
frl
           $
                                                                                          t                        ,&59'        t'
                                                                                                                                1
                                                                                                                                t
                                                                                                                                *.;


                                                                         fiEr*6t*,tls'sf **firs#rt'"
                                                                                                       ffilffi"'                 .t


                            l                                  lsr ts€
                                                                                                                                     I
                                                                                                                                 -i
                                                       ESfEt
                            *                                               fird ths &mi&$s si-'*ffi*;
&                                                      etcnhe.ttc bev*rqgE*
                            3
                                                       3s6 Property"
                                                                                                   a        ts1:6,8K
                                                                             thst   tIu*Y ob€srved
                                                               TbaY ateim
                                4


                                                                                  ralltlng l'n brsild ffip-
                                5
                                                        nsler the detendnnt'
                                E
                                                                   front  of   thetr   tsrlred Ssttee vdri*
                                                        light J'a
                                                                                   ptllareags rtth a
                                                                                                         ptepe"
                                    ?
                                                        ale carzylns    a  thlte
                                                                                  gratrudtag fion t,tre
                                                                                                           Dd#'
                                    B
                                                         of etereo   egui"pnant'
                                                                                                   reas{'vad
                                    I
                                                         Although ttre
                                                                         plllorcsae lhtch ilt€
                                                                            eubstsnti't1ly    lrrger tltn$ t.Ire
                                    10
                                                          in errtdencs le
                                    ll                                              rhtsh rsg Iilcery*aP
                                                          etgres cseentte Snch
                                        t?
                                                           recel*ed in evldsncle'
                                                                                                          ftt
      *{
                                        13
                                                                  Aceordlrrg tt tha$r tlra detesdsnt
                                                                                                       hsd b,e$t*
                                        r4                                    sf   e bl'ack asl'e riru
                                                          the deserlptl'on
                                                                                                         Ere##
                                         15
                                                                  by  t}le  vi.t:tl* of " bg1lg'Ierf o*
                                                          cltesed
                                                                                 16Sg St'r*ight
                                                                                                 Frt'b'
                                                           ber Zrld' tggtt} at
                                         r$

                                             TI                             rubJeet'        t'ts dat€rnbu*
                                                           Syandench' ?hst'
                                                                                                        of
                                             r8
                                                                          t*enty-ei'x to tb'tT.ty yssFs                    ..
                                                           b1a.,lr aelet                                   '

                                             rg                              tsn lnches te}t' 'ns "*Y
                                                           s{ls, fisa ftlot
                                              z0
                                                                ftf,{'y-fiua  to s.e hu,,#ad d'(ty *-#'ry
                                                            a*d
                                                                                                         EErt*' '..'
                                              21
                                                                       e&irrsedl  clore aropgrrd A{ro1
                                                               lfght
                                              22                                      nn h*e }E*si:r
                                                                                                     r*q$f,' E&tF$*d
                                                               nrrtptre:rl<lsr scar\E
               I
                                                  23
                                                                               crrd rsnr"l*g t OrBaD sdmrll
                                                               laf,t rll*brorr
               ;.
                                                  t{
                                                               svl.ator jaohat'
                   1-




               q
                                                  e5

                        ;
             .#                                   t
         t
                                                                             ts*
                    ft   tc. s$Str{;t,S*s*nr*   ttr*   sR tfts '#&Slt}.S'
     g
              ths grreet rh6 deftndeat hrd {* trotrIu.ftdfiffi.e
     $
              go*tee fi{td mu$tqcrhe *tttdl *.eE n,ct nuslb*ffi
     {
              by tbe csrptralnrnt       of the burgJ.ery. r*t&atu 'ftHd
     5

              taken plrce atght daya beJore. *nd                 a.Xt,horrgrft
     o
              the offleera clal,ned thot th*y eould Ee* 6tt€
     7

              cn t,hEt dayr t,he de.fendsnt daes not halve                   a
     I

 g
              Bcer trn hLs lsrs,r rlgrht llp.            *Ithough hq
              does have a accr tn hta eyebrov rhtdr ls
IO

11
              bsrelg dleoernablq €xcept thraush aloee
              areml.ne't1on.
12


?3
                    Furtherrorcp altbaugh Fnltoe O$fl;em

r4
              Crorley teetifted thfrt, the prX,or des!*pl$gm

15
              :lnc]uded wisalng or protrud*ng tEE*h *$**rf$

r6
              ftt the phyut'esl characteri.attqc of tiIE

r7
             defendant, t}rere r*e no rrush daanrrif,&.i"ae

r8           Frottded by thra ho*eotnar. Xn f,gre.tr ffit.                                .
                                                                                i'


Tg
             chergcteriatl.ea, lths tha uua*,cshe g rd' gflr.B*,

20
             te*1 Brs the noet Fro*l.nent, fecf^sl, ;Iffi#ry'f
                                                                            :,':;.    '
ET
             Lqrtetl,cc of the ddandsnt. $Ehry tttr'"ff#.

z?           faat thet hG Ls       b.I,aels   and r- the    gexrm*lq$'.;Sts


e3           *yerrdsnc,h, that seqtloa of Tyendrnet               r**r*   'c*    ."




24
             predomls.*ntly bleolr sosnr***t}r. $Emax'tH.*

23
             ].eg€r the offiaers xade s deets&on to                 Efin*r
*.            t                                       #                       €ffi
              ttte dussndutt' *it* *ei      rr'ugtr*-&:n*h'   tt*u'
                                                                                     - : '.
                      He ses f *re* fi8mEl dtBsB he nm'                 gF#ftqryn'


              Ttrererpo*eerhtrshtftlessrrrttlre*tem3t'w':'
              belterre ras uLntuslty {ncrln{,tlttLng. 8lfits}t
              Tor.ard the bootle'ggrer 6tr Ela StrEet, ull-
     6
              quster oF rorde to thEt' effect'                    Ha stHI tltea
     v
              *eked hls nqrle. *nd tre heettsted or etam*
     I
              oered befora g{vtng htE carreut il$fi6'
     g

                      tdhen ha      tee aslced rrhsrs he ll'redo            t$e
                                                                                                I

     r0                                                                                        :l

              cauld not glue them E heuss tlunbsr, but                        gc!'s'           J




     1l
              thefi   a   ,   houee oB l{arth lsth,streat             rtrl,ch th6tr
     r2
              rgre faolll,ar vith.           Ehet La the Tattrm r€s[-
     r3
              &rr6cr
     1tl
                       rae thein aalsed rlrat res ln the b{tr'
                      Ha
     l5
               tnd ho told thsr th*t it' uta B V'g'R- fffit
     r6
               egreed to ehon tharu th'rc cl*tltmts of
                                                       tlre
     1?

               gillorcBt3e.A}thoughboulo**l.r:mtaaut|*gile.
      r8
               could gerts of, ttrls staneo eqrrt$rrnpnt rllis{r
      1g


      20

                       [hen aehed rlrsther l.t rsg h&rs thsry                           i;i
                                                                                        - '
                                                                                          t.
      2l
                  s.aldthedpfend*ntg**dt'trsa'Arrdlecff:'
      22

                  a f,rtaad hed g*ve*r tt ts lrla' At th*'                    lq.$iEB:i'
      e3
                                                           t-o be
         24
                  tbey sald he *s's tnld tle rtrs' grol"ng
                                                             vs $'sF
         25
                  detrine.d- The *essadent' they eelr
     f
               r*                                             6ffi
{I
               {E-E.bFar*tivq. ?c tht ext'e*t rt'gfht t'&sn Sfid
t
i
         E
               ttrare he adottted hS hed gstten {t on t'hs
j        3
               prevl.ous dey durl'ng the cource of s StfF*
               glary.     At that poLnt thl.e very cocparetlve
         5
               euepEet elected ta run fron t'hB offl'eera'
         s
               tnd he rtg tEckted tn the etreet abaut ftf-
         7

               teerr feet asay.
         I
                    Theofflcersobaervedggltghtacretoh
         I
               qn hia nese" And hg lae placed under nmest
         l0
               End noyed lnto tlB r€ar sf the pol1ce vehl-
         l1
               clg,     Thls anttre ensaunter lgstEd I*es t&wt
         ra
               ten PinuteE.
         13

{                       Dseplte the fast th*t ths de*cndmt ras
         I'f
               {oralltntentgEndpurPoaeHunderarrggttt,.
         rs
               thet ttne. the BoLlce of,f,*serst rLthout
         r6

         17
               notlfyl'ng the precinatr elected to te*e the
               defendant otl E grand tour sI t}te Deer Fsrh
         rE


         r9
                s$dHyendenchg.gn*unitierEtotlrrcgdlfferan*,
                homeg rhtch the defendant a&Itrged"l.f trr'}d
         20


         21
                thes he hnd burglsrlred' They aBy the
                def,endant dfreatsd tham to st' t'eqrrt tr*
                                                              of
         22

                theae locatlons'     Afid at the Te'tua hsuse
         23

                ttaay recovered a J'sef blorer rhl.ah ttre ds*
          21


$
                Jendant hed F'fecad under e Chrietuas trse-
          23
                    D               *                                   '*
                                                                                                s.5#'
                        .t                                                                    dfif
                                             * fcs'g h.I,c*trr ked b$ffir    t+tld$E 't*nlu

                                                                         &&'svEr rlrlffiTt
                                                                                                          "

                                                    r.rE- Eut
                                        af thsge harnee.      tha tesf
                                                          But th? trrrf, St'orEr

                                        ttesretsBugreddor.*notm*tchthEdciGry&$i-.j.
                                                                                   #ex-
                                        tisn o{ tha !.eqtr blorer shLsh ree tet&eu
                                        ttt* honp rht ch hed been burgterisad'
                                              f,t tro of tha locatlsns one ef ths
                         7
                                                                                to st-
                                        sfflcere exJ.ted the vehi'*sle te tsllt
                         I                                                       rE-
                                        vtll,en sr.tnegttee vhtle ths dgfandsrt
                         g
                                                                   potJ'ea vahk:Lg' At
                                        nal,ned hendcuf,fed ln ths
                         10

                                        the Tatu*  reEldencs the dafsndant ran Lden-
                         TI
                                         tt fled by ltre' Tetum' Afthough tha
                                                                               Tattmr
                         12

                                         r.esLdenoe rse nst atre of
                                                                    the hEmee ttrct ueE
                         13
                                         ellagedtY bur'$lst i'zed'
                             lrt
                                                                                                     t*
t)
{I
                                              tt 1l:32 E'l*' the afflcere           366.poaded
{{                           r5
                                                                                   undsr
I
*                                        the First Frecinut rtth th'e defcadstt
I                            t6
{                                                                        lrLnutos l{t'sr
tt
                                         arreat. at leEst forty-a€vea
 ti                          r7
                                                                                  tn the
                                         tbey firet aneountersd the defandant
     t:
     4
                             l8
                                                                        ousr to tle
                                          atreet. H€ ra€ then turned
                                                                                                              1


                                                                      be quaett'snE# l;s"
                                          FXret SguEd Dstetrttver* to
                                          sonnection tith verlaur burgrl'sr*ea
                                                                          quar*fst!*sg'i"
                                               Surtng the sourse od' the
                              ?2

                                          r,lrl.ch }asted untll   4tBG B's' i tt!? de#budUr€
          ,i                  3g
          1
                                          gerr€ four sepErate c:lgrnad
                                                                       urt'tten flrrftdE€s.
                               24
                                                                  tsbsrsct*rtsed               sct
                                          aloneo snd rl*st'a been
          {    I
                I
                               gs
                i
iii                 #                                 t                    ffi
      i                                                  '*etss' Rfrffi   1#$
                    r86*st*.R{i frst*stlt strt*ugme!ilr&
      g                                                    rfl€fuidh
                    h*e facar $dr*thr t*sth' httrtilg *d
      3                                                   t$trt*ffi*
                    *h*tlh tltr Ehered ed'gas sf 5elcorlt
                           The def,endgntts verGit.sB oS rh$t
      4                                                       kt*g{"
      g


                    pen*d sn the norrttrg sf Deaemher
                                                      IOth'               IE}.96

      B
                                                       ueraisg 8f
                    is greetly st vgrlsnce rl'th the
          7
                                                        he ensEut-
                    the uniforraad off*.cers' tla Eal'd
          B
                    tered ttre poltce offLearg in hrosd
                                                         degttgrtst
          I
                    et Usodlend and Grstld BouJ'everd ln
      ro
                                                          him tn'                  e
                    fyanda*nh, uhen they 6aE€ uF barhtnd
      tl
                                                  hts triend'p
                    Foltce car' IIe ras got'ng to
          I2
                                                    gnd hg wrft]
                     haugehe eeye, t{g $als etoDpgd

                     eshad rhat he hed trr the
                                               pt'1!olutee'' I*B
                                                       rtd"ctr res
                     reaponded that lt r*a eupl'tfi'er
          15
                                                              l!*tlsffrs
                     hLs. Aad that ha *e's gotagt to Sebby
          16
                                                       tftan EEsu&Hd
                     hou.Ee- PotLce Offl'cer llt'clsey
          1I
                                                          $trsed' *
                     hln of B burglary rr$ ltarth tSt&
           IE
                                                    o'*usd Ltr t'A*tr#E
                      heuse uhLch tltskey e'*ld *ae
           r$
                                                            *dw l{ffi'.
                      ear-csP' He told lrt'n thsjt' he' Hld
           ?o

                      *r*ts.I-de thet house' Btrt
                                                   th*t lts Hdi *st'','
              2t
                                                        te tlltr*$*$@
                      a*€€t6d ht m. They rsf€ffitad'
              t2
                      ee fiatman and Pstru*rn" rtnd
                                                     s*{d qgdgg
              e$
                                                       gmes$ tbo *bl'S
                      Tod*y'e your luclry da'y' $G"t.e
              2i[
                        y0ur 8!81 r*t}q$ote'
              ?5
                   t                                 t                        fiHS'

1
                            I{€ *a* th*n dscBfr€d'     *$d   tt*   E{st#trr

                                                               Pt
                       atr*ppprt l'aS Sfss*<( sc' tttc truaflr
e                                                                     S'S'E


3                                               handcuff,ed        *nd
                       s*En The dsfeadsat' trsg
                                                       uffi tc'['d eEffi
                       plcced in bsalr sf the ssr' [$s
4


                                                    than ttrat ttffif           Ut'N
                       he ues lyrng xh+n ha told
5


    6                                               ratt angry av'rd
                       the srong Pertltrn' Ilt'ckay
                                                                   w
    7
                        Lhreatanad to bert ths defendant' $e
    I                                                lot rlrere thE
                        drlrrpn to g truek parkt'ng
    o
                        officere eng'aged soocl iler
                                                     1B strrtva,rEstlsft
    l0
                                                    defsndEot- H&'c&-
                        rho asurd ntyt rdantlfy the
    tt
                                                  Essordlng to ths
                        sy u.e lror reel'ly upaet
    l?
                        def,snderrt'
    t3
                              lI€   sarg thsN dr*ven to the enmt(E*F*
     14
                                           llyu*doteh *t th* Lo$gp
                                                                   l"dffi&
                         porki.ng }ut Ln
        r5
                                                   tht pal'tw vehffiiEi:
                         Ba*lrosd Etqtlon' rlrare
         !6
                                                  parl*€d rrehtlrlsq st*'
                         ru'e Per*ad betreen tro                                        .

         t?
                                                     Ile r s grivsn sne         'wES€r
                         thE bash of, the tst'
         r8
                                               truth bef'ore       trrs   ra*
                         chsrtce to tell Lhe                                           ',:'


                                     ln the Jace by Stfl'cer I'f*exrey' ry
         1g

                          sunched
          20
                                                        to ltl"t           b-ffr'
                          the dgfendEat' rho eontl'nuad                             , ',1:'
          2t
                          the{acerato$gchendra.bg,}*eqggfr#8..".I}ry.,
          22
                                                 xouth rt{$ Brn *fi$"{*Ii-
                          the rlglrt slde of hla
             23
                                                   Ea I tloelgi*eh" 'tr&d'
                           sent thlah he dessribad
              24
                                            quota' rssl Loott€le unqilci*'e'
                           hlx teeth bessme
              ?5
                                                t                  ffi
              fisoecy ffi'gl! tnslr ost s ffiEd&G ltrtsc' S*f**fdt:

              frgir ttre gJoue cocpsrtm'eut aud 6sld tfi*t'"Ile
              r*s. going to refioue tha ddsndsnt'e t**€fhi
              fns,tssd, Eccard'lng to the defeledo*t, he
              ptrncture h*e kr-rucBlE vt th ths pLlere ffiir-
              pulllng up trerht on ths harrdcuf,fd.
          I
                    The photogrEphe of the defeadgnt 6!srE:r-
         I
              f.y shsr an ttljury to hls upper ftp and $tsWr
      I
              eround hle tvo spp€rr lncXesrar rhlch fe}.l.
     I0

     ll
              out of, hte uouth Ebout tro daye Is.ter.

     t?.
                    The photoe alss reveql E$ Efgonent
              punc-ture rnu*d abqve h*.e knuclt.te end *rq8&-'
     r3


     t4
              ing ef bnth ha.sds rhlch ras !ro$e ftrlrctf        GiE'

     rs
              reixrlt af e*csngive pressure to hts ta*f#S$

    r6
              frou h*ndauffa*

    rf             Legs thgtr) tro res*s leter thEtFD IqF          8,.


    TE
              coa,pJ.ata   lase of, feeJing ia tlre tsft rgf*t#

    Ig        tlelve rhLoh ts corrstetant $.th bel#e#E'

    ?0
              n€ur*lpathy" SuEh a trsll*ngr tn tL* MI*ffiil                .

                                                               ,'.,ti"
    2t        *ad chsnge j.n ao^lsr toutd bc      tkc rsgds:
                                                               - f_f-:;
                                                                  ..:.;t
    22        *orE than thLrty or fonty ri.rrr# ae s-Sffifi,*Ef
    rJ        icant- coE*preselo{l to tba fftEexri Ii t*r;fi#

    2l]       aolnoidenes thet f,he defecrdsrrL r:aE &$ t&g3ir
t
T             custady, that l.e the cuatdy of Ftckef           ant*
    ?5
,   I

    t
    t
    {
                              t                               '#,
                                                                                        &6*
        l
        I
        *
            I
                                  Crs*&'eY1   far +t l'*sst   *ofi{tY!'**tsffit   @eHF
            I
                                  thet raorntn€.
    t
                                                                                                 '


                                                                        f.nUm**SSr
                                        Ft"s usrelon 6S rrbs.{ lr*gpet#
            3


                                                                           rgilr                             i


                                  ls sooalb*t coaalgtent rtth the Pe1t€s'
            4


                                                                     E psls
                                  ais*. *It'hor*sh hs contsrrde thst
            l


                                                                      Parlt saB'
                                  civllLan Et a red'deaae i'r Seev
            E



                t                                                     ta enffir
                                  lnvited {ato ths pol'lcrr rrchi'a}a
                I                                                   rhout e bmt'-
                                  the defendant i'n sqtrverlgtioa
                I
                                   ElarY gt lit s   hou'ee'

                                              the trLP to the greslnct thef
            r0
                                         On
            1l
                                   threatened    to beat h1n agaln r'f he sosl-
                                                            happened' or xf, ti{e$
                12

                                   Sletned about Yhat hsd
                r3
                                   had to t*he him to the
                                                            hoapltal' tlt'&quef$
                llt
                                                                    thc pc}*ss
                                   poll'ce reeards ln ths foro of
                    r5
                                                                  the d€grl#ilft
                                   rcttvity log tndteeted tkrrt'
                    TO
                                                                   phyu&es"} eo[S'!i"-
                                   srde nc sosr?terlnt'e etout hts
                    17
                                                             teld Daftet**"$o-
                                    tionr he slatne th*t tra
                                                             dbnn t''n h*rn- t#H
                    rS
                                    SshralbEr uhtt they had
                                                 to rhtek rna e revt*tt * sffi
                    1g

                                     raeuotr€e
                    20
                                                   the trnt'ervter   r,sorr *hr* tlraqffilffip#
                                     Hlalcsy ,'n                                             '       it.r'
                     2l
                                     to best hl"n onca *gdill'n' '                       '




                     22
                                          &ltho*rgh rea*siirrg arcrpst
                                                                       r*'gi*oggfi&p
                      13
                                                                        Seto*r$#m*t
                                     rere takerl by th* lnvsc'ti'gmt*ng
                         2{
                                                                  auate{sed lr!**ttr&e
                                     und tho def,endlnt olerarly
                         ?5
                   ir                                  *
                                                                             ssg

                    frsBK &u$qrri*< tE kl{3 bccda rsrla*
             1
                                                                   fiESts ES*"'
$
t'           r
                    e6d to hta no*;thr 6*X66ftutl-e"rflX€ils* eu$ffii
             3
                        rho rs su$ervlstrItg the lnveat rdlgd,efig dlil'wg*
             4
                        tt ves, rnede no nste or regort of, the Sast
             5
                        that the defendant reported tn ressol}rft t6
             6
                                                                    q
                        hla queetr.oalng thet ha hed recently tr€t}
             7

                        ocuffla ul,th EoIBr*o$t elae' In fa6t; th€
             I
                        entlrelnuegtlgatlenl"adsvotdofgorrtcll|uo-
             I
                        rarr€lou8 notea   or   ruernorgndn   Btve the
             ts
                        conclueory pallce reporte rhlch sere             muds
             il
                        after the fnct.
             r2
                              ?he f,ollortne const'ttuteg the eourtra
             r$
     I                  coocluel'ong of, lar:
             ?4

                              Althaugh the People corctltly             pein[ eut
             I5
                        that tt le the dsfendent rlo be*re tsB ts}"t-t-
             r6

             r7
                        nataburdenof,prgvingthattheevtdrErtge

             r8
                        should not be rraed eEaLnet lrl'rrr tt l.c tfre

             rg
                        Peop}erholnth.efj-rEtlnet'gil!,ecouatqBtsil

             20
                        that the poll,e* s$Bduct rag resssrt#'jD& tllat

             ?r
                        lg, thE F€GpIe here th.a wl'd*nt*firf lfir-Sgu

             22
                        of gol.ng forrnrd ir'r ths first toeesres '*o

             ?3
                        deaonetrate ths learsllty of th€ pslt'c* att-

              24
                        dust.Inthatrr*gard,theredor'thc'krt*'J'-
                        nolry oS tll* f.frat tro ofdlcera rh'c snae$rr'-
         I
         I
              ?5
                   *                                     t
                                                                             #ffiffi


                       ts*d th*   d:*fgngsrrt' !fii*dt   b* wu**St*'ffiffi
                                                      a€ h$''*fr* ryry
?
                       ilnst &st' hsra 1h6 Bsp*$ttnse
3
                       *ata*ttytrritcredtcecrsrs€('&t'*p653t$**ffi'er$'
I

                       oble'crtttt€r!' For thtt
                                                I eitq gsnplr *g$triil*
                                             Srt{' cttlag gver*L
                       Srrtth, ?? App Dtv 2d
5


6                                        ,nErdrEs sdch ag ltaltrudsf'
                                  ^* r n I:E#BS
                       Court of APPeale
                                                     ;




    {
                        Hhttehuret and EerrlEE'
                                                         rllclreY rrnd
                             The taet''mony of, offloerE
    gl

    s
                        Crouley la oiaply  not credlbl.e ln thXa ctlEtr
    r0                                               t1 Deeerobe*
                        Thelr verei'on of tha eventc
                                                               phfa{'-
    II
                              I59o  does not comport vith the
                        t0th,
                                               before thta Sourt'
                        se1 evldanse rhtch le
    12



                                                    the dsfendmt ss
                         Thtte th6 teettuo*y of
        rS


        l{
                                     not given full  eradencr by tlB'
                         lilG€{'J"sa
                                                            tf aet' S'sS
                         Co*lrtr hlg lach of credlblttty
        rs

         rG
                          to hle aPPltcatlon'
                                                                  Scf*i'ce
                               It is the troublesora laersdib-.}s
         r7


                                                           b&w te'tti+
                                    rhleh etrllree a fstql
         18
                          testlaony
         t9                                      EcBsi Tlh*&6'+ffi#T*
                          hetrt of, the PEosls'E
             20
                            It ce Ehoutd be aecorded
                                                      ssil*'         '*,q'

                          ' de.}tng rtth tlloee sttus*,*ong r'&{& ry
             21


                                                                         't$'i=,sie-tlls
             ?2
                                                     {t ehot*ild rst
                           tlteIt ar'e qrrnfroated'
              g3                                                pa$ fElrrdffix.*
                           errps.na€ af out
                                              *os"t cherlrrtted
                                                          rre e,ffosded" *o'
                           tBf, rlghtsr uh1gh rlgrhts
              ?1


              25
I               t                            {}
                                                                                ffi'C
           I



,{\
                    f,e** ta s${,s} f,slurnr g1* s.rf,,ffiffi ffi#s            *ry
           f
{o
                    t}t&r rrost L*r'-ebtding att*'s.$i}ts'   l*fitffisfu {
           3
                    *treet enoctRtsr     t$er*nte" Lo   s c"O$gi*n 'it
           {
                    Hrrst pelra 6oaEtttut*,ona'I nu€frer'        tfi*        tSfH$E
           $
                    f " m FBr8phrsstng Jrdge tl*chtlerr *'n sryUrytr.!**
           6

           ,t
                    *guln.gt Cantor, 36 t{Y 2d 1{16' BdmP r*
                    perEon nay ba atcpped trr r pub]tc pl'*ts,r s
           I
                    pollt:e offieEr utrEt hava rgqss*s&}s eilry*-
           I
                    cion that    suEh p*f.son La ccffit ttlEsFr          h-

           r0

                    comnlttedorigaE.guttocoo*l.taort.de.
           t1

                    Resgonsbte aueptctnn 1g the EBorwrt cs hn6trl-
           l?
                    edga Eufft-olant    to taduca an srdtnffi1r .prtl-
      *    rB
      f             dsot and c*uttous pBf8en gndrrr th$ ffiIlS*
           t{
                    etance.eto belleve Erlnln1l aqttvttr e *!
           15

                    lraRd. The effl"cer nust be atla tg st$tGxr-
           r8

                    Iatq EPeclflc fasts rhl,r:h,        e.}ong   *4t# 'other
           I7

           I8
                    loglcal daductlollgr Juettf,lsqs strslt ffiuaiv'e
                    cqnduot.
           r9                                                       -l
                           *s nuch EB thtrl' Court rsfitB ttl gflsil*
           20


           2l
                    credence  to poltca tept*Doay' g5p1$!f;ffi$yl
                                                              -:'.  -;




           T3
                    *hlsra the pe'Ll'ce eott'vJ'ty *or*ojMffi'*tmrs

           2S
                     hl.t.psydirtltrthefgrnof€|B.rx*iwege
                                                                         :


                     parBes ;ho    IBey have !re#n reeprma*er&*e'Spr                 rt
           2r
      *I             Isast   $ne hnuae burglery,      the f,se'li'rE ef        t^b*e
           ?5
    {, {                                    t                               *
                                                                                                  €6*

                                                Ease llflt' $r}t Jss * d'ftut"ssul
                                                                                   sf th* *trd'igt'
                             $                                             qe{ras' Ths tp'stt-
                                                nent for lsctt of prota&le
                             .'                                                     &r*s not
                                                oorry of the tto erreatlng offlesra
                             0                                                       Eelrrler
                                                pe€f, the teet of, leg 1a and ooumen
           i
           t                                    llor*ouer, thta caurt ie axtrarnely trgu'b'I'ed
           {
           I                 tt
                                                by the p*at record of th**so tra
           t                                                                     unlforrned
           T
           :                  ?
                                                                                   &'E e t'ean
                                                aff{eere rho have rorkEd together
               t
               I
                ;
               t              I                                                           5s
               i
                I
                                                 for golsa tirns ln tha Ftrat Fresl.nt;t'
                              I                                              doved strr*et'
                                                 nush 8o that they heve bean
                I

                    :
                    :        $
                    i
                                                 nBilHs presuarably   deeerlpttve of thslr     Rol'Lse
                              t1
                                                 acti'vltlern   RatsrEn and Fatnan'
                              12
                                                                                         t$B
                                                         Thta court etmpty cennot accspt
                              13
                                                 golLoe vargl'on s*f vhst tl.*,Spe$ed
                                                                                      l'n hrsd
                                  r4
                                                                                           ffl
                                                  deyllght ln the etreetg of Sycn*anah
                                  t5
                                                  Deeer*ber l0th, lt}90'
                                                                          tlhl}c the offLeece
                                  16
                                                                                          scL{vlty
                                                  have  sttenpted t,o ehoresgra"ph tha.tr
                                  t7
                                                                                          ttue
                                                  to nset conetltrrtlonrl. requ:Lrenaote'
                                  rB
                                                                                 psraen t$qf
                                                  s*.nple fBeL rs$$tna tbst thc
                                   IE
                                                           rrrr that morttngr bgctsm
                                                                                     o{' tBe*,r
                                                  etopped
                                   2g

                                                   erouEed Hualrx{5tc}.r}€rr
                                                                             ueraly t     ltc'$Enls*tr*s*^rs
                                   21
t
                                                   btack trale erlrrylBg a rhl'te
                                                                                  el.ott 6S# o*frst
                                   22
                                                                             fod' tr*$ trre$*cii' &n
                                                   trta ehauld€r lbout fl'vs
                                   23
                                                                                  lste tras#*#F sr
                                                   hei.ght,, t'htn buildr t'n hls
                                                                                                               '




                                                                        The noat trotlae*S]o' plt1ld'-
                                       24
                                                   early thlrtteg'
                                       29


                        i
                         t
                        J
                         $
                        i&
  ,.
  t
"-;
  --
                        t                                    *
                                                                                  s&B
   !
  ,l
                    t
                            trEl ulraraotrprletlara of thn da$a&d{atr *'thElr
 *,c                *
  {
  I                         thrn the feet he rre bleck, a fully fsrffid
  T             \,
  tj
  t
  $
                            nuEtache End gootee, dtd not €v6o enterr tn{lrr
  a             4
  T
  e
   i                        the equetlon. God only lcnare hor ru]Ey blaek
  II
  IT                        nslea flt that degcrlptl.qn Ln l{yrndaaeh on
                D
  I,t
   I
  i,
                            the norntng of, D'ecanbar l0th,           1990.
   a
                I
  I                                 Furthero€re1 lfi a Ferl.od of leee then
  t,            I
   I

  I
   I                        three yeara there' rarc! Bo lesg thsn alglrt.een
                g
   T
   I
   I
   t
                            clvtllan complalnta lodged agalnet one or
               r0


               tl
                            both of thesa pollce offlcerap ecnr of rhtoh

               r3
                            elalm the nBrF conduct rhlsh has been aI-

               13
                            Ieged by thls defendsnt ln theeE proeeed-

               t4
                            lnge.

        t32l   t5
                                    llhtle the Of,flcrara alther deny th6AB

               TS
                            allegatlona or Bny knauledge uf theu, t}te

               I7
                            Court cannot hstp but congl,dcr then in a:-

               r8
                            eeesing the crEdibLltty of, th'eas tro offl-

               1g
                            rrela. Eepectally rfiere ths detsa&nt l,e a

               2A
                            blaclr nan rho clalna to hase baen beatetr            Dnp



               ?r
                            th.en ulth physl.asl EvLdetee to errppart axs*.

               ?2
                            conduct, euch aa loat teathr auotlen hffidar

               23
                            open rounds and tr osa of genatt,l'on reoultinE

               2l           {rosr nsrv6   damagie l.vr   ths rrl'at   etrG}nr and th{*

               ?5
                            cLvl.lLan coroptal,nts Ln the elghteen other
!
                                         t                                t                   'r#f
                          T
                                             $ris$Ist*tsql'thtt&ettse+ftrtultil'Iy#iwfih'
                          e                                                       re#Eaf#i{,:{t'g
                                             hreslr prtrgsns rho Ere sltraead}y
                                                                                         .' : ..
                          $
                                             cp nlgr€re.rB qr blaclt so$ of a' Uit*ch' *t$*'i'      .


                          {                                                     th$
                                             vhere there r€rB csnpla{ntel HB in
                                                       of beatlnga to the fsce etd hag&3
                          5
                                             t:aEc!,
                          I                                                     vl'o'}geir;er tNtd
                                             thre*.tp of, phye{'cctr farog antd
                              7
                                             errcasej-ve forse ln tha ugs
                                                                            of 'h'wtdnuffgr
                                                                                       t'i*H
                                                    tro occagi,gng} a' tn thlg 'q6Er
                              B
                                              And oI}
                              I                                                  rtren he
                                              eo*pra{*a*t rge *rlegedly lnJurd
                                                                               purewtt'
                                              yaa flseLng rlth the nfflcere tn
                          IO


                          tr
                                                   Tttere la e ten3tatlonr eltsr
                                                                                      re'v{ar*trgr
                                                                                                        I

                              12
                                                                                the record'r t'a
                                              the et,iputet'l'on ente-rsd lnto
                              r3
                                                                         th*t thasp tus uSS'*'-
                                              Junp to tha eonslue'{'En
                              1{
                                                                             tBrroflssE s'at$ '
                                              L:erE have a proFenBlty to                        "



                              r5
    t
    t                                          aeae*r.trt   black euspeete' the Lar prohtb*t6
                                                                                              *t.
                                                            reaching euch s csncfsetort" Buti
    $                             16
    I
    u
        t                                      me   fron
                                                                            *nd rursfrsc g#
        J
        t                         r?
                                               th'B sery laeatr the prttsru
        t
        i
        ,
                                                                                s*rs*t' *ry"
                                  rB
                                               compl*lnte durl*g s relrttue'l'y
        ts
        1
        F
        (
                                  t9
        t*                                                                th*t' *rffi$ffii1"':
            t
            .t
                                               of tl,ue, deeptte the fact
            q                     2i
            .!
            .t
                                                peltcc lnuestlgntlone artl ttrcn
                                   2t
            -l
                                                                              crsdSh*"}f'ti}r''.&'
            {
            tr                                  r.eflecte Poorly upo{l thra{r
                                   22
             t                                                              * tr*'si[ qopt'f'**
             I                                  rltnegEss ln thte coutrt'
             ti                    23
                                                                           dgeg nat dEGl+' I{s
                 ,
                 1
                                                traI.LEe an *ppeals courtl
                                   21
                                                                             not reuoh *G8
                                                abstrsct Juatiee' It do*a
             {                      ?5
                  ;f
                 I
                     t,



                     f
                 l
    t
    {+
    i.                         t         *
    q
    it                                                                                            #TiB
    t                              t                                                                        ;,
F
                                             5gwt11grrhsr fr*w c *teuf"*[lt' PrS.*ei$J' fSg$ftti|1/     .

                                   I                                                                        :
    $t                                       f frtve hEd tfie 6fFofttl&*tf ta qffiortrrf' {f}d *#'
    {tl                            3
        $
        k                                    fi.qtp* tu esslt of thg'gg r$;'tnwss* usd*f
        s                          ii
        !
                                             CIa'th. I h*ve aleo hud the opport'nn*ty te
        .T


        i,
         T
                                   5
         l
         $t                                  Cuest.lon the rltnecsas nryaslf enet
                                                                                  to *b:rrm$
          €
                                   6
         I
         {
         .0
                                             thetr t.adl.llldual ree.porwsa to eoussel'E
         I1                        7
          I  I                               quegtlons and the queetlcne of thts crrurt'
         ,:
                                   I
          I
         t*I                                       tfhat I heard ln regronse thereto rag
                                   cl
          J

                                             propoundly dleturbl.ngr" *nd thcse fcellngg
          t
          I
             I
             j                     lo
             I
             t                               gxtgnd no legg to the teetl,mtmy of the de*
             f                     11
             t
             dt




             J
              I                              tectLvee end their aupernl'sor thqn to ttrg!
             ts                    72
             t6
                                             tro unlfornt o-ffLcara. Thsre t*rt a         EaIli'h*ffig
                                   r3
         {t                                  lae* of hurnenlty dteplaysd by thc rgmuer
                 )
                 r                 t4
                 i
                 I
                 I
                 i
                                             rhtch thl.s lnJured Percant destrlte tttrs s&e-
                                   ts
                 T
                 il,|
                                             tur ee s euepeet, rt* trgllted' Trr ptre-
                 I
                                   16

                                             phra,se tha dafendantr he l'e a huarsn be*ngH
                     T
                 {
                 t:
                     '!            17
                     I
                     I
                     't                      He 1g   not a dog. And h'a Thou*'d htva be6s
                     I
                                   ra
                     t

                     I                        t:reated ee euch.
                     ilt           19
                     t                             rnthe.}ig&tttrlr&gEgd,{&Irw'd&ry
                     !I
                                   2{]
                     Itt
                       t                      dantsl hl.eto4r, ttrlr* crrrrt         "*=t*Sry'
                     -,t
                     '!
                                   21                                                       ,:';li'
                                              a{ thts s*rt:tsulair de*endrnt rerf{rrdsdgF wtd,'
                     l   .,
                                   2"

                         s{        23
                                              eal tregtnsrt or trea@ortatlog t11 *'3fiffi',g$5i
                         ?

                                              tef', Hor doea th!'s count bqlleus' for ong' '
                          !
                          ?
                           ,
                          l
                                   ?4

                                              nl"nute that the defrrndeat tsld Dstect*nry
                     t    t
                           I
                                    23




                                                                                                  -rt.;r.^. e--ir-,....   .raf..Fg+-t'
                                                                                                                       h




    i

    )tj
                              t
                                                 {}                                    *
    '31
        )

,                                                                                                             ffi
                                  t
                                                      Esrseant   Bur.ker   tlrgt h$E t n$tr:rtqa -ugrrp,"'bfr{iffs'
                                                                                                                :'
                                  3                                                     prsfeurll
                                                      by * geu'ffle slth affite unknemr
                                  3                                                       tn tH*-tir
            i                                         Thege poltce sera dolng Bveryth*.$g
            'rt
                                  {
                                                      gdr*r to d'oqumetlt the deferrdatt'e attffilt'€q
            T
            L
             7

             .Y
             i
                                  5
                                                      flee the arrestlng offlcerc rtth LnJuriaa
             &
             T
             e'
                it

              f
                                  6
                                                      resultl.ng from thelr fhyalcel    fror tltef'r
              a
                {
                                                      phyelcatly effer:tuatlng an srr68t ln
                  I
                  H
                                  7
                                                                                            the
                  ,
                  J
                     ;
                     I
                                  E
                                                      *tddle of the etrset'           Tet the detectltre-
                     i                g
                      f
                                                      sargeant dld not trlte           one nota or repart

                                                      the defe*ds*t'a explanstlon of hle lrtfurtea'
                                  10
                      v
                         ,
                         a
                         il
                         i        11
                                                                                         If tlt{'c
                                                      Cor*non €entt dlctEtes other*l'ra'
                         .!



                                  r2
                                                                                                upo& sE*
                                                       def,endaat had blesred hte lnlurtr'ea
                                  13

                                                       n{tnsPatrf,ff,c et;uff,Ier tharre
                                                                                         !e no q$dsfi.*om]
                                      tjt
                                                       but that    fit$:h explanetLen uauld hfr{'€ bst*w
                                      r5
                                                       pursusd ead fully docrmnnted bf
                                                                                       the trxrsHt#-
                                      t8
                                                       Sretlng t€a$'       To have doner l.ecs rou'&d       h*resr

                                      !7
                                                                                           doEs*nt'
                                                       besn poltes lca].prectles" It Suc.L
                                       18

                                                       tr*Fgan thst rQY'
                                          r9
                                                              Furthsrlhsr€r thte sert            llefinst rGcffii
                                          4                                                    p'*f*m #
                                                        tlre etcry thet !)eeaar ?rp up*5'rr:ra         ..r''i"
                                                                                    e' 6€ctar aer **t'ry
                                          ?.1

                                                        op,eret{.n$ $rs 6 tecrn l'n
                                          ??

                                                        thePeoplettavedessritda{*lL*gilrss'J#ffi'
                                          23


                                            z{
                                                                                         nJ'rrutesr             b$:L
                                                        for nc lscs thsn tJrirty-aetr€tt
                                            25
 $
                                          t                                   #     W                 .
                                                                                                       BS
                                                                                                             :.
                                                                                *-{emtr.t sdfifittiffi&' l;'
                                              trrobtilil,lf lort$er then thtt*,
       a
       .t
       &                                                                                               ._z'
       E
                                                                                gqee ted  tffilfttr      'i i
                                              tle preeina,t ths*' trt€y frad
       4I
       *
                                                                                                             -;..
       ;

                                              *raB Bf rscponslbtlt'ty r*'th '         EuQFrldt {*t           .i''
        t
        I
        i
                                                                                        I'u
                                              cl*atody to trerel t'o vartogs loenti'ots
        -t
        *
        1

           i
            t
            l
            {                                 Deer Fsrk end t{yasdanc{r' *nd
                                                                             thet tg a!'npltr
            t                      E
                                                                                       t'M
            ;
                                              not cre.d.Lble. Thtc court tn sonvl"ned
            *                      7

                                              the First Preslrret srtd the edJeaeat eeator
            r
            i
                                   B
                                                                                         to
            t
                a
                .t                            6er€, Ee r'eIL aa ths road rergeantz hl*d
                i                  s
                i                             knor that the offiaers had trqt:eted thetr
                                   10

                 {
                                              *&ctsf.  unforttlnately, ettttough cottggel
                 ;                 ll
                                                                                           alt
                                              celled for tb Pr€sarvatlan sf tapec s{
                 :

                 :
                 d
                                   12

                                              rsdlo and/or telaptroat'c traltrni'asloog I'n
                                   I3
 .{|n
                $                             re€nrd tE thta gEBB fnarc                norrr*tErr    t"s'6
.5
..! I                              t{                                                                            .

ix {
,.)                  t                         pollce sil thalr orn shaaa ur.Iy to premrre
-.                   'j            r5
,i
::!
t:t
                                               tupee dcculrssttftg the perlod frou LLta- Brlsa '"
                                   t8
i,jr
i{

                     I
:-                                             fsrrard, the tl'me thet the offl.sere s€d
,.'                       i
                                   t7
rl
f'                                             code thtrty-tro'   ?hat isr retrrrn{ng to
f
t,
t:
                                    r8

$t
                                               pneclnct.                                                     :
?'{                                 lg
4r
?t
                                                      ThJ,a aourt ut'II neeelr hnor rlrst'
                                                                                           irE'
ts                                                                                                           1,,
ai                                  20                                                                       :,,i-
E:                                                                                     e hF ,i;jt,:;
i
*                                              betnE trnnent'ttcd by thoe*          s#:f*r;onn*
*'.                                 2r
E:t
                                               thetr ce'uand f,renn ttre tiue thr*1 t1c,* ffi5ld;i
Fi
F:i
k
ftr
                                    22

                                               eonfronted tlre da;flrndeat and p.}ssa$            fr*Sk
E                                   a3
It
H,
8.                                              pnd.er arrtsat.     I Strf,fol.h Count'y Po}'&ce 6*O**
llr                           .:
                                    ?it

E{
Ir
B
                                    ?,
                                                cer gtmply doea nst Fletre c euepect
                                                                                     uuder

G.
I!
E
s
                      \   1
                          tr



       I                                                                                                                                    o
                                                                                                                                                a



                                                                       -e &4"'et'lt*',tlb'r**'    \'                                            t
t..<   t*t-"*l*fit             "1""   "' ?.a,.a*v4'n*!*v!   "tt' ^1"




                                                                                                       *d.:ilj
                                                                                                       anllal    6{S@*1Olarrstlrlt
                     uxBSHB6Sts



                                                                                                                                                *


                                                                                                                                                    t




                                                                                                                                                    I

                     11t 1l                                 1

                                                                                                 1i1l 1lll       1   ll l l'         1 11

                      llllliIliIillllllit
t                 t'                                  t                      efif

                       *bt€ GAUE* t(I tltos end xutBerquant'l'y *s$t{ft
    t

                                                                      **ll'
    ?
                       thl€ defendunt' thst bal$gr tha caget t't                    i ,'*

                       n6t r|ssesaary for tht'g caurt to        cuoarr{der
    .J




    t
                                                           (:ntrf,sg*
                       r{tether the defe{Idant'e perported
                                                             or
                       aic*g harrs been abtetned voluntnrtly
     6
                       othgrr    1ge.
     7
                            Fora}Ioftheforgs.c*ngraE.aonElthe
         E
                                                          And bst'l' lg
                       lndlcLnent l's hereby dJ'emi'eaed'
         I
                       6xonBtrated'
    10
                                 Thte Court atanda ln recggs Et
                                                                thie

                        t lna.
     r3
                                                                 st
                                 IThe Court fggsssad to 6htnbar*
     rl
                        l0l35 E-I[. ]
         1{
                                              *E6o*
         r5
                                 NEPORTEB'   S gSNTIFICITIST{
         1fi

                              I, rtnthony L' t'ellagnrat 6Sn' BFBr
                                                                   a
         1,
                                                           court' srrffolh
                        senr.or court R*perter, c.unty
         rg

                        County, do hereby 66pt!'ff
                                                   thtt etrsrys 673
             r9
                        pegaa to hs a true' accurgtg
                                                       and $erreet
             zo
                                                        thi's !B!*t€iFr
                         trenscript o{ the mi's*rteg {n
             zr

             22                         t
                                        I    r,*#*, //rr{'
             g3


             e6


             ?5
